DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: the word, “alkali,” is spelled incorrectly.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 13, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of, ”at least” and “no more than”, to describe the ratios is confusing because it is unclear if the ratio should be larger or smaller in each case.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (U.S. Patent Publication 2018/0351148).
Regarding claim 1, Schneider discloses an ionically conductive compound having the composition of the formula: LixMyQwPzSuXt, wherein M is selected from the group consisting of Na, K, Fe, Mg, Ag, Cu, Zr and Zn, wherein Q is absent or selected from the group consisting of Cr, B, Sn, Ge, Si, Zr, Ta, Nb, V, P, Fe, Ga, Al, As and combinations thereof, wherein X is absent or selected from the group consisting of halide and pseudohalide, and wherein x is 8-22, y is 0.1-3, w is 0-3, z is 0.1-3, u is 7-20, t is 0-8 (Paragraph 0054).
As to claims 2-5, since y can be 0.1-3 and u can be 7-20 (Paragraph 0054), the ratio of a thiophilic metal to sulfur can be between 1:2.33-1:200.
Regarding claims 6 and 7, Schneider teaches that the alkali metal is lithium (Paragraph 0054).
Regarding claim 20, Schneider teaches that the above compound can be formed into particles and placed within a polymer layer to form a composite film (Paragraph 0161).
Schneider teaches every limitation of claims 1-7 and 20 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S. Patent Publication 2018/0351148).
The teachings of Schneider have been discussed in paragraph 6 above.
Schneider fails to specifically teach the range of atoms in the argyrodite formula.
Schneider teaches the argyrodite formula discussed in paragraph 6 above, which has ranges of atoms for each component of the formula.  Thus, the formula Li11Fe0.5P2S10Cl2 could be chosen.  If the number of atoms is cut in half, the formula would be Li5.5Fe0.25PS5Cl, which makes x=1, y=0.25 and z=2, as recited in claims 8-12 of the present invention.  This also has an Fe/S ratio of 1:20, as recited in claims 13 and 14 of the present invention.  The formula Li9Fe2P2S10Cl3 could also be chosen from the formula of Schneider.  When the number of atoms is cut in half, the formula would be Li4.5FePS5Cl1.5, which makes x=1, n=0.5, y=1 and z=2, as recited in claims 15-17 of the present invention.  This also has an Fe/S ratio of 1:5, as recited in claim 18 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the number of atoms of each component of the formula of Schneider could be cut in half because the ratio of the components stays the same so that the atoms can combine in the same manner.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S. Patent Publication 2018/0351148) in view of Miyashita (U.S. Patent 9812734).
The teachings of Schneider have been discussed in paragraph 6 above.
Schneider fails to disclose that the argyrodite material is single phase.
Miyashita discloses a lithium argyrodite ion conductor having a single phase (Col. 4, Lines 46-51), as recited in claim 19 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the argyrodite material of Schneider could be made single phase because Miyashita teaches that a single phase material improves charge/discharge efficiency and cycle characteristics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722